Citation Nr: 0503708	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-19 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.  He also served several periods of active duty for 
training, to include from August 1964 to January 1965, from 
June 1967 to August 1967, and from March 1968 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Boise, Idaho, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the veteran's claim at this time would be 
premature.  In a VA Form 9, received July 2003, he requested 
to appear at a personal hearing at a local VA office before a 
Veterans Law Judge.  The representative's submission received 
the same date requested a local hearing with a Decision 
Review Officer (DRO) prior to a travel Board hearing.  The 
veteran appeared and testified at a DRO hearing in December 
2003, but a subsequent hearing before a Veterans Law Judge 
was not scheduled.  To accord the veteran due process, he 
should be scheduled for an appropriate Board hearing.  See 38 
C.F.R. § 20.700 (2004). 

Accordingly, the case is hereby REMANDED for the following 
action:

Schedule the veteran for a hearing at 
the RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy 
of the notice scheduling the hearing 
should be placed in the claims folder.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



